Title: To Thomas Jefferson from John Vaughan, 6 October 1825
From: Vaughan, John
To: Jefferson, Thomas


D Sir
Philad.
Oct. 6. 1825
The . is arrived from Leghorn with Two Cases (Pedestals I believe) Marble for you, they are landed & want your orders, having been confined 10 days to the House—I have not been able personally to attend to the Business—I have supposed them free of Duty—but should this not be the case—I shall want the Invoice or Value My first impression was to have sent them to Mr Peyton Richmon—; but I prefer directionsI remain Yours &cJn VaughanMr Appleton sent them